UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RHONDA L. HARRIS,

                                 Plaintiff,
                                                                19-CV-4626 (LLS)
                     -against-
                                                                CIVIL JUDGMENT
THE YONKERS DEPARTMENT OF SOCIAL
SERVICES/OTDA/OAH,

                                 Defendants.

         Pursuant to the order issued January 10, 2020, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court transmit a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 10, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
